Exhibit 10.1

 

LOGO [g77793c-cor.jpg]

 

December 22, 2004

 

Michael Pohl

nCube

1825 NW 167th Place

Beaverton, OR 97006

 

Re: Revised Offer Letter

 

Dear Mike:

 

On behalf of David Woodle, CEO and Chairman of the Board, I would like to extend
to you our employment offer for the position as President of the newly combined
Broadband Management Solutions and nCube group. This offer is contingent upon,
and will become effective as of, the closing date of the acquisition of nCube by
C-COR. We are excited about the opportunities that lie ahead of us as we add the
capabilities of nCube to the organization. We trust that you will become a key
team player in helping to achieve our objectives and satisfy our customers’
requirements. As you begin your employment with us, let me offer a warm and
sincere welcome.

 

The terms and conditions of your employment are set forth below:

 

  1. Position: You will be an Officer of C-COR and your position will be as the
President of the combined Broadband Management Solutions and nCube group. By
signing this offer letter, you represent and warrant to the Company that you are
under no contractual or other commitments inconsistent with your obligations as
a full-time employee of the Company.

 

  2. Compensation: a) You will be paid a base salary at the annual rate of
$300,000, payable bi-weekly according to the standard payroll practices for
salaried employees within C-COR. This salary will be subject to adjustment
pursuant to the Company’s employee compensation policies in effect from time to
time, but will not be reduced below $300,000 annually without your agreement. b)
You will be eligible to participate in the Fiscal Year 2005 Profit Incentive
Plan (PIP) for Officers. Your Profit Incentive Plan payment at 100% achievement
of goals will be equal to fifty percent (50%) of your annual base salary earned
as a C-COR employee during the measurement period (FY05). Achievement of
financial goals and final payment are subject to Board of Directors approval.

 

  3. Stock Options: You will be granted 25,000 C-COR non-qualified stock options
with a price per share equal to the closing price of C-COR’s common stock on
your date of hire, scheduled to coincide with the closing of the acquisition of
nCube by C-COR. These



--------------------------------------------------------------------------------

options will have 4-year vesting (25% per year) with an 8-year exercise period.
In addition, you will be granted 50,000 non-qualified stock options, which have
a performance component. These options will also have a strike price as of your
date of hire, but will have 5-year cliff vesting (100% vested after 5-years)
with the ability to have the vesting accelerated based upon your contributing to
C-COR’s meeting a performance target of $1.00 of First Call earnings per share
over four consecutive quarters. The Compensation Committee of the Board of
Directors will make the final determination of goal achievement and any
acceleration.

 

  4. Period of Employment: Your employment with the Company will be “at will,”
meaning that either you or the Company will be entitled to terminate your
employment at any time and for any reason, with or without Cause. Any contrary
representations that may have been made to you are superseded by this offer
letter. This is the full and complete agreement between you and the Company on
this term. Although your job duties, title, compensation and benefits, as well
as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and a duly authorized officer of the Company.

 

  5. You will be eligible for benefits associated with your position as
President of the combined Broadband Management Solutions and nCube group
including accruing Paid Time Off at a rate consistent with 20 days on an annual
basis during your first year of employment. A copy of the benefits overview is
included for your information.

 

  6. Should changes in your employment, as defined below occur within thirty-six
months from your date of hire, you will be eligible to receive severance
benefits as defined in section 8 of this document. Changes in your employment
relationship will include:

 

  a. A significant downgrade in duties and/or scope of position

 

  b. A decrease in your base salary or Profit Incentive Payment percentage
eligibility of greater than 10%

 

  c. Your primary place of employment is altered to greater than 40 miles from
the current location of Beaverton, Oregon

 

  d. There is a change in the reporting relationship of your position

 

  e. Your employment is terminated, other than for Cause as defined in section 7
of this document

 

  7. For the purposes of this document, “for Cause termination” will be defined
as:

 

  a. Conviction of any felony or any act of fraud, misappropriation or
embezzlement which has an immediate and materially adverse effect on the Company

 

  b. Engaging in a fraudulent act to the material damage or prejudice of the
Company or in conduct or activities materially damaging to the property,
business or reputation of the Company

 

  8. Severance benefits, if applicable, will be defined as shown below and will
be contingent upon your executing a general release to be provided by the
Company at the time of termination. Severance benefits include:

 

  a. Twelve months of severance pay based upon your base salary at time of
termination.

 

  b. Payment of an Executive Profit Incentive Plan payment, should a payment be
authorized by the Board of Directors, at the conclusion of the fiscal year
during which your employment is terminated.



--------------------------------------------------------------------------------

  c. Immediate vesting of all currently authorized, but unvested options, as of
the date of termination of employment with an exercise period of two years for
all options from date of termination.

 

  d. Immediate vesting of the Supplement Executive Retirement Plan payments
constituting normal retirement age/service requirements.

 

  9. As a condition of employment, you must complete the following documents on
your first day of employment:

 

  a. Corporate Disclosure & Securities Trading Agreement

 

  b. Patent/Disclosure of Inventions and Non-Disclosure of Confidential
Information & Conflict of Interest Agreement

 

  c. Photo Release Form

 

  d. Federal Withholding Form - W4

 

  e. Employment Eligibility Verification - Form I-9 (including documents such as
your Social Security Card and Driver’s License)

 

  f. Application for Employment

 

  g. Ethics Policy for C-COR Officers and Directors

 

  h. Directors and Officers Questionnaire that outlines all Boards and
Committees on which you serve

 

  10. All forms of compensation referred to in this offer letter are subject to
reduction to reflect applicable withholdings and payroll taxes.

 

  11. This offer letter and its accompanying required documents are the full and
complete agreement between you and the Company. Any contrary representations
that may have been made to you concerning compensation or any other terms of
employment are superseded by this offer letter.

 

  12. This offer letter may not be amended or modified except by an express
written agreement signed by you and a duly authorized officer of the Company.
The terms of this offer letter and the resolution of any disputes will be
governed by the laws of the Commonwealth of Pennsylvania, without giving effect
to the principles of conflicts of law under Pennsylvania law. The parties agree
to submit to the jurisdiction and venue of the state and federal courts located
in Pennsylvania in the event that there is any claim that this offer letter has
been breached.

 

We hope that you find the foregoing terms acceptable. This employment offer is
valid until December 31, 2004. You may indicate your agreement with these terms
by signing and dating the enclosed duplicate offer letter and returning it to me
at the following address:

 

Mary Beahm

Corporate Vice President

Human Resources

C-COR

60 Decibel Road

State College, PA 16801



--------------------------------------------------------------------------------

Again, I would like to welcome you to C-COR and look forward to a mutually
beneficial relationship.

 

Sincerely,

 

/s/ Mary G. Beahm

--------------------------------------------------------------------------------

Mary G. Beahm

Corporate Vice President

Human Resources

 

I have read and accept this offer letter dated December 22, 2004 and agree to
the terms and conditions of my employment.

 

Employee Signature:  

/s/ Michael J. Pohl

--------------------------------------------------------------------------------

        Print Employee Name:  

Michael J. Pohl

--------------------------------------------------------------------------------

      Date: 1-3-05